DETAILED ACTION

Claim Status
Claims 1-4, 6-15, 21-22 is/are pending.
Claims 1-4, 6-15, 21-22 is/are rejected.
Claims 5, 16-20 is/are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Withdrawal of Finality
The finality of the previous Office Action mailed 05/18/2021 has been withdrawn in view of newly discovered references (after consultation with the Examiner’s supervisor Callie Shosho).
 	New grounds of rejection based on these newly discovered references follow.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows: certain features recited in the claims are not supported in Provisional Application Nos. 60/847,223 and 60/847,637 and/or parent U.S. Applications Nos. 11/859,156 and 14/098,887 and 16/665,929 -- e.g., but not limited to: 

recited feature
claims
Provisional - 60/847,223
(26-SEP-2006)
Provisional -
60/847,637
(27-SEP-2006)
Parent -
11/859,156
(21-SEP-2007)
Parent -
14/098,887
(06-DEC-2013)
Parent -
16/665,929
(28-OCT-2019)
adhesive layer bonding fiber directly to backing
1-13,
14-16, 
21-22
no
no
YES
YES
YES
S-glass
3, 22
no
no
YES
YES
YES
polymer-coated S-glass
3, 22
no
no
YES
YES
YES
aramid fiber
3, 22
no
no
YES
YES
YES
ultra-high molecular weight (UHMW) polyethylene fiber
3, 22
no
no
YES
YES
YES
polypropylene
(in general) fiber
3, 22
no
no
no
no
YES
initial tensile strength of tape
7-9
no
no
YES
YES
YES
fiber twisting
10
no
no
YES
YES
YES
fiber denier
11
no
no
YES
YES
YES
fiber ends per inch (EPI)
12-13
no
no
YES
YES
YES


(“no” indicates feature not supported by disclosure; “YES” indicates feature supported in disclosure)

	Therefore:
 		claims 1-2, 4-16, 21 have an effective priority date of 09/21/2007.
	 	claim 3, 22 have an effective priority date of 10/28/2019.

Terminal Disclaimer
The terminal disclaimer filed on 07/16/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,457,455 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Double Patenting
The rejections under 35 U.S.C. 101 (statutory type double patenting rejection) in the previous Office Action mailed 01/19/2021 have been withdrawn in view of the Claim Amendments filed 04/19/2021 and the cancellation of claims 21-36 in copending Application No. 16/665,929.

The rejections on the ground of nonstatutory double patenting in the previous Office Action mailed 05/18/2021 has been withdrawn in view of the Terminal Disclaimer filed on 07/16/2021 with respect to U.S. Patent No. 10,457,455.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 1-4, 6-15, 21-22 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claims 1, 14 are vague and indefinite because the phrase “a pressure sensitive adhesive layer adjacent the adhesive layer bonding the corrosion-resistant fiber directly to the backing” is confusing as to the relative position of the “an adhesive layer bonding the corrosion-resistant fiber directly to the backing” and “a pressure sensitive adhesive layer”.  The Examiner suggests that the use of amended language such as “a first adhesive layer bonding the corrosion-resistant fiber directly to the backing; and a pressure sensitive adhesive layer adjacent to the first adhesive layer on the side of the first adhesive layer opposite the corrosion-resistant fiber”; etc.” to clarify the relative positions of the corrosion-resistant fiber, the adhesive layer, and pressure sensitive adhesive.
 	Claims 2-4, 6-13, 15, 21-22  are dependent on one or more of the above claims and therefore incorporate the above-described indefinite subject matter.


Claim Rejections - 35 USC § 103 (pre-AIA )
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 3-4, 7-9, 11-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over:
	KORPMAN (US 4,431,598), 
 	in view of LOPEZ ET AL (US 5,277,957),
	and in view of SUZUKI (US 4,454,192) or SUGAHARA ET AL (US 2009/0047483),
 	and in view of VENZI ET AL (US 5,348,801),
	and in view of BURNELL-JONES (US 2001/0010367).
 	KORPMAN ‘598 disclose pressure-sensitive adhesive sheets or tapes, wherein the sheet or tape comprises: a backing sheet (e.g., polymeric film, etc., which can contain reinforcing strands or other materials); and a pressure-sensitive adhesive layer on said backing sheet. (entire document, e.g., line 32-39, col. 4; line 29-40, col. 6; etc.) However, the reference does not specifically discuss the relationship between the polymeric film and reinforcing strands, or the corrosion resistance of fibers.
but are not required to be, pre-coated with the hot melt adhesive) into direct contact with the film (or the metal-coated film) so that the hot melt adhesive bonds the reinforcing yarns or fibers (14, 16) directly to the film (or the metal-coated film).  The reinforcing fibers can be, but are not limited to, synthetic yarns.  The use of hot melt adhesive to bond reinforcing fibers (14, 16) on the surface of a pre-formed film (or metallized film) allows for the convenient production of fiber-reinforced films independent of the production requirements of the underlying film (or metallized film).  (entire document, e.g., Figure 2-3, etc.; line 55-65, col. 1; line 16-35, 43-66, col. 2; etc.)
	SUZUKI discloses that it is well known in the art to utilize filament yarns (e.g., but not limited to, synthetic filaments such as polyester, polyamides, etc.; inorganic filament yarns of glass; etc.), which are optionally twisted, as fiber reinforcement for pressure-sensitive tapes. (e.g., line 20-33, col. 2; line 23-37, col. 3; etc.)
	SUGIHARA ET AL discloses that it is well known in the art to use glass fiber, para-aramid fiber, or ultra-high molecular weight polyethylene fiber as reinforcement fibers for pressure sensitive adhesive tapes. (paragraph 0075, etc.)
 	VENZI ET AL ‘801 discloses that it is well known in the art utilize continuous reinforcing fibers (e.g., glass fibers, carbon fibers, aromatic polyamide (i.e., aramid) fibers, etc.) 
 	BURNELL-JONES ‘367 provide evidence that it is well known in the art that glass fiber reinforcements are generally useful for improving various properties (e.g., corrosion resistance, high strength, dimensional stability, etc.) of polymeric materials, wherein examples of glass fiber reinforcement include E-type, C-type, S-type, R-type, etc. The reference further provides evidence that carbon fibers are known to provide various beneficial properties (e.g., high modulus and strength, excellent resistance to most environmental exposure conditions and chemical, etc.). (paragraph 0117, 0124-125, etc.)
	Regarding claim 1, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize a known fiber-reinforced polymer film as disclosed in LOPEZ ET AL ‘957 as backing sheet materials for the pressure-sensitive adhesive layer of the KORPMAN ‘598 tapes in order to economically and conveniently produce pressure-sensitive adhesive tapes with improved mechanical properties (e.g., tensile strength, tear resistance, dimensional stability, etc.).
 	Further regarding claim 1, one of ordinary skill in the art would have applied the pressure-sensitive adhesive layer of KORPMAN ‘598 to the fiber-bearing side of the fiber-reinforced LOPEZ ET AL ‘957 films (i.e., away from the exposed surface of the adhesive tape) to avoid damage to the reinforcing fibers because of wear or abrasion (e.g., since the fiber-bonding hot melt adhesive would typically be less abrasion-resistant and/or softer than the supporting polymeric film), in addition to providing additional bonding of the reinforcing fibers to the backing sheet.

	Further regarding claim 1, since the metal layer (12) is optional in LOPEZ ET AL ‘957, LOPEZ ET AL ‘957 discloses fiber-reinforced films in which the reinforcing fibers (14, 16) are direct contact with the surface of polymeric film (10).  Additionally and/or alternatively, since the claims do not limit the structure of the backing to a single polymeric layer, the recited “backing” encompasses backing materials which are coated and/or containing multiple layers.  For example, for the alternative embodiments of LOPEZ ET AL ‘957 which utilize a metal-coated polymeric film (10, 12), the metal-coated polymeric film as a whole corresponds to the recited “backing”, and therefore, reinforcing fibers (14, 16) bonded in direct contact with the metal layer (12) in accordance with LOPEZ ET AL ‘957 also meets the limitation of bonding the “fiber directly to the backing”.
 	Further regarding claims 1, 3, one of ordinary skill in the art would have utilized known reinforcing fiber materials as suggested in SUZUKI (or SUGAHARA ET AL) which are well-recognized in the art as being water resistant, corrosion resistant, and/or chemically resistant (as evidenced by BURNELL-JONES ‘367) as the reinforcing fibers (14, 16) in the fiber-reinforced LOPEZ ET AL ‘957 films useful as backing sheets for the pressure-sensitive adhesive layer of the KORPMAN ‘598 tapes in order to produce pressure-sensitive adhesive tapes which can resist degradation due to environmental conditions encountered in known adhesive tape applications (e.g., tapes used in wet or underwater conditions as suggested by VENZI ET AL ‘801). 

	Regarding claims 7-9, 11-13, one of ordinary skill in the art would have selected the thickness (as represented by denier) and/or the density of fiber placement (as represented by EPI) of the reinforcing fibers (14, 16) in the LOPEZ ET AL ‘957 films used as backing sheets for the pressure-sensitive adhesive layer of the KORPMAN ‘598 tapes in order to provide the performance properties (e.g., tensile strength, flexibility, stiffness, etc.) required for specific applications and usage conditions.

Claims 1-4, 7-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 
	KORPMAN (US 4,431,598), in view of LOPEZ ET AL (US 5,277,957), and in view of SUZUKI (US 4,454,192) or SUGAHARA ET AL (US 2009/0047483), and in view of VENZI ET AL (US 5,348,801), and in view of BURNELL-JONES (US 2001/0010367),
		as applied to claims 1, 3-4, 7-9, 11-13 above,
 	and further in view of GLASS FIBERS.
	GLASS FIBERS proves evidence that glass fibers (e.g., in the form of twisted glass yarns, etc.) are well known in the art for their resistance to chemical attack and inertness.  The 
	Regarding claims 1-3, 10, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate glass fiber reinforcement as suggested in SUZUKI (or SUGAHARA ET AL) which are characterized by high strength (S-type, R-type, etc.) and/or chemically resistance (C -type, ECR-type, etc.) as evidenced by GLASS FIBER as reinforcing fibers (14, 16) in the fiber-reinforced LOPEZ ET AL ‘957 films which are useful as backing sheets for the pressure-sensitive adhesive layer of the KORPMAN ‘598 tapes in order to produce pressure-sensitive adhesive tapes which can resist degradation due to environmental conditions encountered in known adhesive tape applications (e.g., tapes used in wet or underwater conditions as suggested by VENZI ET AL ‘801). 
	Regarding claims 3-4, since the hot melt adhesive of LOPEZ ET AL ‘957 is polymer-based, the fiber-bonding hot melt adhesive optionally coated on the reinforcing fibers (16, 14) of the fiber-reinforced LOPEZ ET AL ‘957 films meets the limitation of the reinforcing fiber being “polymer coated”.  Additionally and/or alternatively, one of ordinary skill in the art would have applied known polymeric adhesion-promoting and/or protective surface treatments to reinforcing fibers to improve adhesion and compatibility between the reinforcing fibers and the hot melt adhesive of LOPEZ ET AL ‘957.
.

Claim 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over:
	KORPMAN (US 4,431,598), in view of LOPEZ ET AL (US 5,277,957), and in view of SUZUKI (US 4,454,192) or SUGAHARA ET AL (US 2009/0047483), and in view of VENZI ET AL (US 5,348,801), and in view of BURNELL-JONES (US 2001/0010367),
 		as applied to claim 1 above,
 	and further in view of ROSINSKI ET AL (US 3,900,584).
 	ROSINSKI ET AL disclose that it is well known in the art to coat the surface of glass fibers (e.g., in the form of yarns, etc.) with polymer-containing (or polymer-forming) compositions in order to improve adhesion to other polymeric materials. (line 4-28, 48-65, col. 1; line 1-11, col. 2; line 10-15, col. 3; line 42-65, col. 5; etc.)
	Regarding claim 4, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply known polymeric adhesion-promoting and/or protective surface treatments as suggested by ROSINSKI ET AL to glass reinforcing fibers (14, 16) in the fiber-reinforced LOPEZ ET AL ‘957 films in order to improve adhesion between the reinforcing glass yarns and the hot melt adhesive bonding said reinforcing glass fiber directly to the film (or metal-coated film). 

Claims 6, 12-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over:
 	KORPMAN (US 4,431,598), in view of LOPEZ ET AL (US 5,277,957), and in view of SUZUKI (US 4,454,192) or SUGAHARA ET AL (US 2009/0047483), and in view of VENZI ET AL (US 5,348,801), and in view of BURNELL-JONES (US 2001/0010367),
		as applied to claim 1 above,
	and further in view of GLASS FIBERS,
 		as applied to claim 1 above,
 	and further in view of TYNAN, JR. ET AL (US 5,942,299).
 	TYNAN, JR ET AL ‘299 discloses that it is well known in the art to apply a release layer to the surface of the backing or support layer of an adhesive tape opposite the adhesive-bearing layer of said adhesive tape in order to permit said adhesive tape to be conveniently wound into a roll while eliminating the need for a separate release liner (that would have to be removed prior to use).  The reference further discloses that it is well known in the art to utilize reinforcing filaments or strands in adhesive tapes in typical amount of 30 ends-per-inch (EPI). (line 25-55, col. 2; line 27-62, col. 6; etc.) 
	Regarding claim 6, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply conventional release layers as suggested by TYNAN, JR ET AL ‘299 to the non-adhesive surface of the KORPMAN ‘598 tapes to permit convenient winding the tape into a roll without the need for a separate release liner.
	Regarding claims 12-13, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize reinforcing glass yarns in conventional reinforcing .

Claims 14-15, 21-22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over:
 	KORPMAN (US 4,431,598), in view of LOPEZ ET AL (US 5,277,957), and in view of SUZUKI (US 4,454,192) or SUGAHARA ET AL (US 2009/0047483), and in view of VENZI ET AL (US 5,348,801), and in view of BURNELL-JONES (US 2001/0010367),
 		as applied to claim 1 above,
 	and further in view of GLASS FIBERS,
		as applied to claim 1 above,
 	and further in view of MELLOTT ET AL (US 6,789,380),
	and further in view of SMITH, III (US 7,377,555).
 	MELLOTT ET AL ‘380 discloses that it is well known in the art to wrap a bundle of conduit ducts with adhesive tape in order to form a protective housing for utility and/or communication cables. (line 10-60, col. 1; line 40-58, col. 3; line 6-20, col. 6; etc.)
	SMITH, III discloses that it is well known in the art to provide protective conduits for fiber optic cables for installation in undersea environments. (line 15-40, col. 1; line 9-19, col. 2; etc.)
 	Regarding claims 14-15, 21-22, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use a pressure sensitive adhesive tape in accordance 
 	Further regarding claim 14, the phrase “for use in undersea applications” is a statement of intended use.  The recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Since MELLOTT ET AL ‘380 discusses the use of the disclosed wrapped conduit bundles underground and/or in subterranean environments, which can include very wet or underwater environments, the wrapped conduit bundles of MELLOTT ET AL ‘380 can be readily adapted by one of ordinary skill in the art for use in marine or oceanic environments by utilizing salt water-resistant materials to form the wrapping adhesive tape (e.g., a pressure-sensitive adhesive tape in accordance with KORPMAN ‘598 incorporating a fiber-reinforced backing sheet material in accordance with LOPEZ ET AL ‘957). Alternatively and/or additionally, further regarding claim 14, one of ordinary skill in the art would have utilized the wrapped conduit bundles of MELLOTT ET AL ‘380 in known cable conduit applications such as undersea applications as suggested by SMITH, III in order to provide protection from sea water and/or marine organisms.
.

Claims 21-22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over:
	KORPMAN (US 4,431,598), in view of LOPEZ ET AL (US 5,277,957), and in view of SUZUKI (US 4,454,192) or SUGAHARA ET AL (US 2009/0047483), and in view of VENZI ET AL (US 5,348,801), and in view of BURNELL-JONES (US 2001/0010367),
 		as applied to claim 1 above,
 	and further in view of GLASS FIBERS,
		as applied to claim 1 above,
 	and further in view of MELLOTT ET AL (US 6,789,380), and further in view of SMITH, III (US 7,377,555).
		as applied to claim 14 above,
 	and further in view of ROSINSKI ET AL (US 3,900,584).
 	ROSINSKI ET AL disclose that it is well known in the art to coat the surface of glass fibers (e.g., in the form of yarns, etc.) with polymer-containing (or polymer-forming) compositions in order to improve adhesion to other polymeric materials. (line 4-28, 48-65, col. 1; line 1-11, col. 2; line 10-15, col. 3; line 42-65, col. 5; etc.)


*   *   *

Claims 3, 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over:
 	TYNAN, JR ET AL (US 2014/0144801),
 	in view of YUN ET AL (US 2007/0184735) or SHEELY (US 7,056,844).
 	Claim 3, 22 have an effective priority date of 10/28/2019.  The applied reference (TYNAN, JR ET AL ‘801) has a common inventor with the instant application. However, based upon the earlier publication date of TYNAN, JR ET AL ‘801 (05/29/2014), TYNAN, JR ET AL ‘801 constitutes prior art under pre-AIA  35 U.S.C. 102(b).
	TYNAN, JR ET AL ‘801 discloses tapes comprising corrosion-resistant fibers made from corrosion-resistant polymer adhered directly to a backing by an first adhesive layer, and an additional pressure sensitive adhesive layer on the first adhesive layer.  The reference further discloses tapes having the recited release layer, initial tensile strength, twisted fiber, fiber denier, fiber EPI, and the majority of the types of corrosion-resistant fiber which are optionally polymer 
	However, the reference does not explicitly disclose the use of propylene in general (i.e., including non-UHMW polypropylene) fibers.
	SHEELY ‘844 and YUN ET AL ‘735 discloses that it is well known in the art to use polypropylene fibers in general (i.e., type of polypropylene unspecified) as reinforcing fibers for pressure-sensitive adhesive tapes. (SHEELY ‘844, line 5-10, col. 1; line 1-20, col. 3; etc.) (YUN ET AL ‘734, paragraph 0030, 0056, etc.)
	Regarding claims 3, 22, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize known reinforcing fibers made from other types of polypropylene besides UHMW polypropylene as suggested in SHEELY ‘844 (or YUN ET AL ‘735) as the corrosion-resistant fibers in the tapes of TYNAN, JR ET AL ‘801 depending on well-known cost and/or availability considerations, in addition to other performance considerations (e.g., elasticity and/or tear strength, flexibility, etc.)

Response to Arguments
Applicant's arguments filed 07/16/2021 have been considered but are moot in view of the new grounds of rejection based on newly discovered prior art in the present Office Action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	GOBRAN (US 4,260,659) discloses a tape containing multiple pressure-sensitive adhesive layers.
 	CAMMACK, II ET AL (US 5,236,761) and LANGE ET AL (US 2011/0086563) disclose tape with reinforcing fibers directly on a backing.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

August 5, 2021

/Vivian Chen/
Primary Examiner, Art Unit 1787